Title: To James Madison from James Monroe, 24 May 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington May 24th. 1814
        
        I have received yours of the 21, & 19th. instt. On a closer inspection of the details from France, there is cause to infer, that the situation of Boniparte is not so desperate, as first appearances indicated. It is suspected that Wellington has recd. a check, and beleivd that Graham at Burgen op zoom, has been repulsed. The story of Boniparte having enterd Paris at the head of 200.000. men is evidently a fabrication.
        We have nothing from Winder. Nor any thing addl. from any other quarter. The postscript on the letter from Adams (of whom a letter from Dr Dudley, brother of the Col: who was killed in the affair on the river Raisin gives a bad but just acct) communicates a useful fact, on the subject of finance. The letter of B. Smith, of whom I have no distinct recollection communicates another, still more interesting, if true. I send also a letter from Mr Dallas, with one from Mr Hare.
        Cochrane has sent a passport for Mr Pedersen, which confines him to a neutral ship, which shall not have broken the Blockade; forbids any citizen of the UStates to sail in it; or his taking charge of any dispatch from this govt. With respectfull regards
        
          Jas Monroe
        
      